Citation Nr: 1605230	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


 Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case was previously before the Board in January 2009, June 2010, May 2011 and August 2012 and remanded for additional development.

In a March 2013 decision, the Board denied the benefits sought on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

Subsequent to the September 2013 JMR, the Board remanded this issue in May 2014 for further development to include a VA examination.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file. The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Board Remand acknowledged the finding in the September 2013 JMR that previous VA examiners' had failed to elicit from the Veteran and record a full work and educational history, as requested in the August 2012 remand directive.  In order to ensure that the examiner elicited and documented from the Veteran a full work and educational history, the Board remanded the matter for a new examination.  This resulted in a July 2014 VA examination.  This examiner did not document the Veteran's full work and educational history, and as a result an October 2014 Deferred Rating Decision requested that the examiner comply with that directive.  Subsequent to the October 2014 Deferred Rating Decision, the Veteran was scheduled for a December 2014 VA examination.  In his rationale, the examiner noted that the Veteran had worked previously as a mail carrier and a clerk at the VA, and had a GED education in addition to "prior training for sedentary desk work."  However, the examiner clearly did not record a full work and education history from the Veteran.  As a result, the Board finds that remand is necessary in order to ensure compliance with the May 2014 Board Remand, see Stegall v. West, 11 Vet. App. 268 (1998), and the findings of the September 2013 JMR.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the functional effects of the Veteran's service-connected disabilities, individually, and combined, on his capacity or potential to secure or follow a substantially gainful occupation.  

The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities. This should include a discussion of the functional effects that the Veteran's service connected disabilities would have in both sedentary and nonsedentary employment.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  
The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.
 
2. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




